By the Court.
Construing together Revised Statutes, Sections 1824 and 3718a, as amended April 3, 1888, so as to give effect to all the language in these sections, we are of the opinion that the true intent and meaning of the two sections is that the mayor or police judge of any city or village shall have final jurisdiction to hear and determine any prosecution for a misdemeanor’, unless the accused is entitled by the constitution, to a trial by jury, and his jurisdiction in such cases shall be coextensive with the eounty, except that in cases of violation of the laws to prevent adulteration of food and drink, the adulteration and deception in sale of dairy products, and drugs and medicines, and any violation of the law for *496prevention of cruelty to animals, or under Section 3984 of Revised Statutes, or section 6984a thereof, as macted in Section 3718a, Revised Statutes, his jurisdiction shall only be as to offenses committed “within his city or village.’'

Exceptions overruled.

Burket, C. J., Spear, Davis, Shauck, Price and Crew, J.J., concur,